DETAILED ACTION
This final office action is in response to claims 1, 3-8, 10-15, and 17-20 filed on 10/06/2021 for examination. Claims 1, 3-8, 10-15, and 17-20 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed February 13, 2012 has been entered. Claims 1, 3-8, 10-15, and 17-20 remain pending in the application. The claims have been amended. Applicant’s arguments and amendments to the claims have overcome each and every claim objection and 101 rejection previously set forth in the Non-Final Office Action mailed November 16, 2021. Claims 1, 3-8, 10-11, 13-15, and 17-19 have been amended and have necessitated a new ground(s) of rejection in this Office Action. Further, Applicant’s arguments regarding claims 1, 3-8, 10-15, and 17-20 have been fully considered but are not persuasive to differentiate over the prior art.
Particularly, Applicant opines that Li et al. (US20210157930) fails to teach a system configured to “generate a blockchain request which comprises noisy data configured to obscure valid blockchain content stored in a blockchain, create a tag value which identifies that the blockchain request is a noisy request, and store the tag value within the blockchain request”. Remarks, pg. 7. Regarding a system configured to generate a blockchain request which comprises noisy data configured to obscure valid blockchain content stored in a blockchain, Examiner directs Applicant to Li at [0031-033] wherein false information <i.e., noisy data> is generated to be submitted as a blockchain request, and is then (see Li at [0037-039]) submitted to the blockchain <i.e., blockchain request comprises the noisy data>. This is to obscure valid blockchain transactions stored in the blockchain. See, e.g., Li at [0004-005] and [0013]. Applicant further opines that the blockchain requests of Li contain null values, and are not actually updating the blockchain ledger. Remarks, pgs. 7-8. Examiner notes regardless of whether the submitted blockchain request results in an altered account balance (as the null values cause the transaction to be effectively ignored), the blockchain request comprising the noisy false data transaction is still executed. See Li at [0037-039]. Li further teaches indicating to users of the blockchain whether the blockchain request is a noisy request by storing zeroed values in the blockchain noisy/non-noisy request (see Li at [0032-034] – when zeroed values or black certificate information are included, the request is indicated a fake request), but fails to specifically denote a tag value. However, Li is not relied for the tag value. Regarding the system configured to create a tag value which identifies that the blockchain request is a noisy request, and store the tag value within the blockchain request, Examiner directs Applicant to Weiner at [0034] and [0029] teaching a known method of identifying data as noisy or non-noisy data by recipients performed by including a tag in the noisy or non-noisy data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the indication system of Li (i.e., using zeroed values) with the teachings of Weiner, to create a tag value which identifies that the blockchain request is a noisy request, and store the tag value within the blockchain request, so that legitimate users of the blockchain may easily differentiate between noisy data and/or non-noisy data submitted to the blockchain (see, e.g., Li at [0013] and [0041], with Weiner at [0034]). While not presently relied upon, Ohba et al. (US20170185551) further demonstrating and teaches this known principle of including a tag with noisy data to indicate it as noisy.
In view of the foregoing, as well as hereinbelow with regards to 35 U.S.C. 103, Applicant’s arguments regarding the independent claims have been fully considered but are not persuasive to differentiate over the prior art.

Claim Objections
Claim 8 is objected to because of the following informality: 
Claim 8 recites “configured to obscure valid blockchain content store on a blockchain” in lines 4-5. Examiner suggests amending to, e.g., “configured to obscure valid blockchain content stored on a blockchain”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6, 8-10, 12, 14-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US20210157930, Hereinafter “Li”) in view of Weiner et al. (US20210119763, Hereinafter “Weiner”).
Regarding claim 1, Li teaches an apparatus comprising: 
a hardware processor configured to generate a blockchain request ([0033] and [0038] – blockchain request/transaction is created <e.g., a balance transfer request>, and sent to the blockchain; [0060] – system implemented via processor) which comprises noisy data configured to obscure valid blockchain content stored in a blockchain ([0031-033] – false information <i.e., noisy data> is generated to be submitted as a blockchain request; [0037-039] – submitted to the blockchain <i.e., blockchain request comprises the noisy data>; [0004-005] and [0013] – False data obscures valid blockchain transactions stored in the blockchain), and 
a network interface configured to transmit the blockchain request to one or more blockchain peers of the blockchain ([0033] and [0038] – blockchain request/transaction is created <e.g., a balance transfer request>, and sent to the blockchain; [0022] and [0070] – nodes interact via blockchain network). 
While Li discloses providing a noisy blockchain request that comprises fake data or providing a non-noisy blockchain request that comprises non-noisy data (see, e.g., Li at [0032-034] and [0041], wherein a real or faked transaction request is provided to the blockchain to confuse third-parties; Note: applicant specification identifies noisy and non-noisy as fake transaction data and real transaction data, respectively, see, e.g., Specification at [0040]), and indicating to users of the blockchain whether the request is a noisy blockchain request by storing zeroed values in the blockchain noisy/non-noisy request (see Li at [0032-034] – when zeroed values or blank certificate information are included, the request is indicated a fake request), Li appears to fail to disclose using a tag value as an indicator (in lieu of a zeroed or blank value). Specifically, Li appears to fail to disclose a system configured to: create a tag value which identifies that the blockchain request is a noisy request, and store the tag value within the blockchain request.
However, Weiner teaches a known technique for identifying noisy data transmissions in a similar system by using tags in the data transmission (see, e.g., [0034], [0029]). This technique is applicable to the system of Li as they both share similar characteristics and capabilities, namely, they are both directed to prevent unauthorized parties from learning information about genuine data transfers by obscuring their transfer frequency with noisy data transfers (see, e.g., Li at [0013] and [0032-034], and Weiner at [0034]).
Particularly, Weiner teaches a system configured to create a tag value which identifies that the <data> request is a noisy request, and store the tag value within the <data> request ([0025] and [0034] – a flag is placed upon a request that comprises fake data or legitimate data, indicating whether the request comprises fake data or legitimate data. The flag in the request is used by the recipient to determine the request type; Note: applicant specification identifies noisy and non-noisy as fake transaction data and real transaction data, respectively, see, e.g., Specification at [0040]).
One of ordinary skill in the art would have recognized that applying the known token technique of Weiner to the system of Li (of generating dummy transaction on the blockchain) would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Weiner to the system of Li would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references shows the ability to indicate dummy data by including a special tag in the dummy data (see, e.g., Weiner at [0039]).
In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the indication system of Li (i.e., using zeroed values) with the teachings of Weiner, to create a tag value which identifies that the blockchain request is a noisy request, and store the tag value within the blockchain request, so that legitimate users of the blockchain may differentiate between noisy data and/or non-noisy data submitted to the blockchain (see, e.g., Li at [0013] and [0041], and Weiner at [0034]).

Regarding claim 3, the combination of Li and Weiner teach the apparatus claim 1, wherein the noisy data comprises fake key-values for the blockchain which obscure current key-values for the blockchain (Weiner at [0025] and [0034] – dummy transactions with dummy sensitive data are sent to obscure transactions; [0001-002] – sensitive data can comprise sensitive key values <i.e., fake sensitive data can be fake key values>; with Li at [0028] – false transactions and data thereof submitted to the blockchain; [0004-005] and [0013] – False data obscures valid blockchain transactions stored in the blockchain), and the tag value comprises a hash value previously agreed to by creators of the blockchain request (Weiner at [0025] – the flag is understood by the other blockchain peers/submitters to indicate a dummy request <i.e., previously agreed to by the blockchain creators>; Li at [0036] – a hash algorithm may be taken of the indicator and included in the request). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Li (of hashing the values) with the teachings of Weiner (of a flag included), wherein the noisy data comprises fake key-values for the blockchain which obscure current key-values for the blockchain, and the tag value comprises a hash value previously agreed to by creators of the blockchain request, so that only legitimate users of the blockchain may differentiate between noisy data and/or non-noisy data submitted to the blockchain (see, e.g., Li at [0013] and [0041], and Weiner at [0034]). 

Regarding claim 5, the combination of Li and Weiner teach the apparatus of claim 1, wherein the hardware processor is configured to generate the blockchain request based on a historical pattern of behavior of multiple clients on the blockchain (Li at [0029] – submission time interval can be set or adjusted based on, e.g., low transaction periods or based on the service needs of the system <i.e., based on historical patterns>; [0034] – fake transactions also generated based maintaining a historical transaction ratio).  

Regarding claim 6, the combination of Li and Weiner teach the apparatus of claim 1, wherein the hardware processor is further configured to obscure the tag value based on a secret key prior to transmission of the blockchain request (Li at [0040] – posts to the blockchain use obscuring protection algorithms to obscure the indicator; [0036] – Homomorphic encryption is used to obscure the indicating information (i.e., based on a secret key); with Weiner at [0029], [0039]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Li and Weiner with the teachings of Weiner protected via homomorphic encryption, wherein the processor is further configured to obscure the tag value based on a secret key prior to transmission of the blockchain request, to prevent third-parties from detecting the flag and recognizing the data as noisy data (see, e.g., Li at [0041] with Weiner at [0039]).

Regarding claim 8, Li teaches an apparatus comprising: 
a network interface configured to receive a blockchain request ([0033] and [0038] – blockchain request is created <e.g., a balance transfer request>, and sent to the blockchain nodes; [0022] and [0070] – nodes interact via blockchain network); and 
a hardware processor configured to verify that the blockchain request has been endorsed by enough blockchain peers to satisfy a predetermined policy ([0038-040] – blockchain transaction request is submitted to the blockchain nodes, which use a consensus algorithm to sign and verify the request <i.e., needs to satisfy the predetermined consensus policy>; [0060] – system implemented via processors), and in response to successful verification, update the blockchain with other data from the blockchain request and ignore the noisy data in the blockchain request ([0033] and [0038] – blockchain request/transaction is created <e.g., a balance transfer request>, and sent to the blockchain; [0031-033] – false information <i.e., noisy data> is generated to be submitted in the blockchain request, but not alter the account balances <i.e., be ignored>; [0004-005] and [0013] – false data obscures the valid blockchain transactions; [0038-040] and [0022] – blockchain requests are verified and blockchain is updated).  
While Li discloses providing a noisy blockchain request that comprises noisy data configured to obscure valid blockchain content store on a blockchain ([0031-033] – false information <i.e., noisy data> is generated to be submitted as a blockchain request; [0037-039] – submitted to the blockchain <i.e., blockchain request comprises the noisy data>; [0004-005] and [0013] – False data obscures valid blockchain transactions stored in the blockchain), and indicating to users of the blockchain whether the request is a noisy blockchain request by storing zeroed values in the blockchain noisy/non-noisy request (see [0032-034] – when zeroed values or blank certificate information are included, the request is indicated a fake request), Li appears to fail to specifically disclose using a tag value as an indicator in the request (in lieu of a zeroed or blank value). Specifically, Li appears to fail to particularly disclose a system that comprises a tag value which identifies that the blockchain request comprises noisy data configured to obscure valid blockchain content store on a blockchain.
However, Weiner teaches a known technique for identifying noisy data transmissions in a similar system by using tags in the data transmissions (see, e.g., [0034], [0029]). This technique is applicable to the system of Li as they both share similar characteristics and capabilities, namely, they are both directed to prevent unauthorized parties from learning information about genuine data transmissions by obscuring their transmission frequency with noisy data transmissions (see, e.g., Li at [0013] and [0032-034], and Weiner at [0034]).
Particularly, Weiner teaches a system configured to that comprises a tag value which identifies that the <data> request comprises noisy data configured to obscure valid <data> content([0025] and [0034] – a flag is placed upon a request that comprises fake data or legitimate data, indicating whether the request comprises fake data or legitimate data. The flag in the request is used by the recipient to determine the request type; Note: applicant specification identifies noisy and non-noisy as fake transaction data and real transaction data, respectively, see, e.g., Specification at [0040]).
One of ordinary skill in the art would have recognized that applying the known token technique of Weiner to the system of Li (of generating dummy transaction on the blockchain) would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Weiner to the system of Li would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references shows the ability to indicate dummy data by including a special tag in the dummy data (see, e.g., Weiner at [0039]).
In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the indication system of Li (i.e., using zeroed values) with the teachings of Weiner, that comprises a tag value which identifies that the blockchain request comprises noisy data configured to obscure valid blockchain content store on a blockchain, so that legitimate users of the blockchain may differentiate between noisy data and/or non-noisy data submitted to the blockchain (see, e.g., Li at [0013] and [0041], and Weiner at [0034]).

Regarding claim 10, the combination of Li and Weiner teach the apparatus of claim 8, wherein the noisy data comprises fake key-values for the blockchain (Weiner at [0025] and [0034] – dummy transactions with dummy sensitive data are sent to obscure transactions; [0001-002] – sensitive data can comprise sensitive key values <i.e., fake sensitive data can be fake key values>; with Li at [0028] – false transactions and data thereof submitted to the blockchain), and the tag value comprises a hash value previously agreed to by creators of the blockchain request (Weiner at [0025] – the flag is understood by the other blockchain peers/submittors to indicate a dummy request <i.e., previously agreed to by the blockchain creators>; Li at [0036] – a hash algorithm may be taken of the indicator and included in the request). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Li (of hashing the values) with the teachings of Weiner (of a flag included), wherein the noisy data comprises fake key-values for the blockchain ledger, and the tag value comprises a hash value previously agreed to by creators of the blockchain request, so that only legitimate users of the blockchain may differentiate between noisy data and/or non-noisy data submitted to the blockchain (see, e.g., Li at [0013] and [0041], and Weiner at [0034]). 

Regarding claim 12, the combination of Li and Weiner teach the apparatus of claim 8, wherein the tag value comprises an obscured tag value that has been obscured based on a secret key (Li at [0040] – posts to the blockchain use obscuring protection algorithms to obscure the indicator; [0036] – Homomorphic encryption is used to obscure the indicating information (i.e., based on a secret key); with Weiner at [0029], [0039]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Li and Weiner with the teachings of Weiner protected via homomorphic encryption, wherein the processor is further configured to obscure the tag value based on a secret key prior to transmission of the blockchain request, to prevent third-parties from detecting the flag and recognizing the data as noisy data (see, e.g., Li at [0041] with Weiner at [0039]). 

Regarding claim 14, the combination of Li and Weiner teach the apparatus of claim 8, wherein the network interface is further configured to receive a non-noisy blockchain request that comprises live data for the blockchain (Li at [0033-034] – legitimate blockchain request generated comprising legitimate data; Note: applicant specification identifies noisy and non-noisy as fake transaction data and real transaction data, respectively, see, e.g., Specification at [0040]), and a tag value identifies that the blockchain request is not noise (Weiner at [0025] and [0039] – flag is generated which identifies the request a noisy or non-noisy request).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the indication system of Li (i.e., using zeroed values) with the teachings of Weiner, wherein the network interface is further configured to receive a non-noisy blockchain request that comprises live data for the blockchain, and a tag value identifies that the blockchain request is not noise, so that legitimate users of the blockchain may differentiate between noisy data and/or non-noisy data submitted to the blockchain (see, e.g., Li at [0013] and [0041], and Weiner at [0034]).

Regarding claim 15, Li teaches a method comprising generating a blockchain request ([0033] and [0038] – blockchain request/transaction is created <e.g., a balance transfer request>, and sent to the blockchain; [0060] – system implemented via processor) which comprises noisy data configured to obscure valid blockchain content stored in a blockchain ([0031-033] – false information <i.e., noisy data> is generated to be submitted as a blockchain request; [0037-039] – submitted to the blockchain <i.e., blockchain request comprises the noisy data>; [0004-005] and [0013] – False data obscures valid blockchain transactions stored in the blockchain); and 
transmitting the blockchain request to one or more blockchain peers of the blockchain ([0033] and [0038] – blockchain request/transaction is created <e.g., a balance transfer request>, and sent to the blockchain; [0022] and [0070] – nodes interact via blockchain network).  
While Li discloses providing a noisy blockchain request that comprises fake data or providing a non-noisy blockchain request that comprises non-noisy data (see, e.g., Li at [0032-034] and [0041], wherein a real or faked transaction request is provided to the blockchain to confuse third-parties; Note: applicant specification identifies noisy and non-noisy as fake transaction data and real transaction data, respectively, see, e.g., Specification at [0040]), and indicating to users of the blockchain whether the request is a noisy blockchain request by storing zeroed values in the blockchain noisy/non-noisy request (see Li at [0032-034] – when zeroed values or blank certificate information are included, the request is indicated a fake request), Li appears to fail to disclose using a tag value as an indicator (in lieu of a zeroed or blank value). Specifically, Li appears to fail to disclose a system configured to: create a tag value which identifies that the blockchain request is a noisy request, and store the tag value within the blockchain request.
However, Weiner teaches a known technique for identifying noisy data transmissions in a similar system by using tags in the data transmission (see, e.g., [0034], [0029]). This technique is applicable to the system of Li as they both share similar characteristics and capabilities, namely, they are both directed to prevent unauthorized parties from learning information about genuine data transfers by obscuring their transfer frequency with noisy data transfers (see, e.g., Li at [0013] and [0032-034], and Weiner at [0034]).
Particularly, Weiner teaches a system configured to create a tag value which identifies that the <data> request is a noisy request, and store the tag value within the <data> request ([0025] and [0034] – a flag is placed upon a request that comprises fake data or legitimate data, indicating whether the request comprises fake data or legitimate data. The flag in the request is used by the recipient to determine the request type; Note: applicant specification identifies noisy and non-noisy as fake transaction data and real transaction data, respectively, see, e.g., Specification at [0040]).
One of ordinary skill in the art would have recognized that applying the known token technique of Weiner to the system of Li (of generating dummy transaction on the blockchain) would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Weiner to the system of Li would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references shows the ability to indicate dummy data by including a special tag in the dummy data (see, e.g., Weiner at [0039]).
In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the indication system of Li (i.e., using zeroed values) with the teachings of Weiner, to create a tag value which identifies that the blockchain request is a noisy request, and store the tag value within the blockchain request, so that legitimate users of the blockchain may differentiate between noisy data and/or non-noisy data submitted to the blockchain (see, e.g., Li at [0013] and [0041], and Weiner at [0034]).

Regarding claim 17, the combination of Li and Weiner teach the method of claim 15, wherein the fake data comprises fake key-values for the blockchain (Weiner at [0025] and [0034] – dummy transactions with dummy sensitive data are sent to obscure transactions; [0001-002] – sensitive data can comprise sensitive key values <i.e., fake sensitive data can be fake key values>; with Li at [0028] – false transactions and data thereof submitted to the blockchain), and the tag value comprises a hash value previously agreed to by creators of the blockchain request (Weiner at [0025] – the flag is understood by the other blockchain peers/submittors to indicate a dummy request <i.e., previously agreed to by the blockchain creators>; Li at [0036] – a hash algorithm may be taken of the indicator and included in the request). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Li (of hashing the values) with the teachings of Weiner (of a flag included), wherein the fake comprises fake key-values for the blockchain ledger, and the tag value comprises a hash value previously agreed to by creators of the blockchain request, so that only legitimate users of the blockchain may differentiate between noisy data and/or non-noisy data submitted to the blockchain (see, e.g., Li at [0013] and [0041], and Weiner at [0034]). 

Regarding claim 19, the combination of Li and Weiner teach the method of claim 15, wherein the generating comprises generating the blockchain request based on a historical pattern of behavior of multiple clients on the blockchain (Li at [0029] – submission time interval can be set or adjusted based on, e.g., low transaction periods or based on the service needs of the system <i.e., based on historical patterns>; [0034] – fake transactions also generated based maintaining a historical transaction ratio).  

Regarding claim 20, the combination of Li and Weiner teach the method of claim 15, wherein the creating further comprises obscuring the tag value with a secret key prior to transmitting the blockchain request (Li at [0040] – posts to the blockchain use obscuring protection algorithms to obscure the indicator; [0036] – Homomorphic encryption is used to obscure the indicating information (i.e., based on a secret key); with Weiner at [0029], [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Li and Weiner with the teachings of Weiner protected via homomorphic encryption, wherein the processor is further configured to obscure the tag value based on a secret key prior to transmission of the blockchain request, to prevent third-parties from detecting the flag and recognizing the data as noisy data (see, e.g., Li at [0041] with Weiner at [0039]).

Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Weiner, further in view of Pandey et al. (US20210303552, Hereinafter “Pandey”).
Regarding claim 4, the combination of Li and Weiner teach the apparatus of claim 1. While the combination of Li and Weiner teach submitting noisy data to the blockchain (see, e.g., Li at [0041]), the combination of Li and Weiner appear to fail to specifically teach wherein the processor is further configured to receive signatures and read-write sets with respect to the noisy blockchain request from endorser peers of the blockchain, and store the signatures and the read-write sets in the noisy blockchain request.  
However, Pandey teaches a technique for submitting transactions to a blockchain, wherein the hardware processor is further configured to receive signatures and read-write sets with respect to the blockchain request from endorser peers of the blockchain ([0074-077] – signatures and read-write sets received from the endorser peers of the blockchain), and store the signatures and the read-write sets in the blockchain request ([0079] – the signatures and read-write sets are included in the submitted request).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Li and Weiner to verify proposed noisy transactions with the teachings of Pandey, wherein the hardware processor is further configured to receive signatures and read-write sets with respect to the noisy blockchain request from endorser peers of the blockchain, and store the signatures and the read-write sets in the noisy blockchain request, so that the noisy transactions of follow the same verification protocol as non-noisy requests (see, e.g., Li at [0013] and Pandey a [0074-079]).

Regarding claim 11, the combination of Li and Weiner teach the apparatus of claim 8. While the combination of Li and Weiner teach submitting noisy data to the blockchain (see, e.g., Li at [0041]), the combination of Li and Weiner appear to fail to specifically teach wherein the processor is further configured to receive signatures and read-write sets with respect to the noisy blockchain request from endorser peers of the blockchain, and store the signatures and the read-write sets in the noisy blockchain request.  
However, Pandey teaches a technique for submitting transactions to a blockchain, wherein the hardware processor is further configured to receive signatures and read-write sets with respect to the blockchain request from endorser peers of the blockchain ([0074-077] – signatures and read-write sets received from the endorser peers of the blockchain), and store the signatures and the read-write sets in the blockchain request ([0079] – the signatures and read-write sets are included in the submitted request).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Li and Weiner to verify proposed noisy transactions with the teachings of Pandey, wherein the hardware processor is further configured to receive signatures and read-write sets with respect to the noisy blockchain request from endorser peers of the blockchain, and store the signatures and the read-write sets in the noisy blockchain request, so that the noisy transactions of follow the same verification protocol as non-noisy requests (see, e.g., Li at [0013] and Pandey a [0074-079]).

Regarding claim 18, the combination of Li and Weiner teach the method of claim 15. While the combination of Li and Weiner teach submitting noisy data to the blockchain (see, e.g., Li at [0041]), the combination of Li and Weiner appear to fail to specifically teach receiving signatures and read-write sets with respect to the noisy blockchain request from endorser peers of the blockchain, and store the signatures and the read-write sets in the noisy blockchain request.  
However, Pandey teaches a technique for submitting transactions to a blockchain, and receiving signatures and read-write sets with respect to the blockchain request from endorser peers of the blockchain ([0074-077] – signatures and read-write sets received from the endorser peers of the blockchain), and store the signatures and the read-write sets in the blockchain request ([0079] – the signatures and read-write sets are included in the submitted request).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Li and Weiner to verify proposed noisy transactions with the teachings of Pandey, comprising receiving signatures and read-write sets with respect to the noisy blockchain request from endorser peers of the blockchain, and store the signatures and the read-write sets in the noisy blockchain request, so that the noisy transactions of follow the same verification protocol as non-noisy requests (see, e.g., Li at [0013] and Pandey a [0074-079]).

Claim(s) 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Weiner, further in view of Pandey et al. (US20180268382, Hereinafter “Wasserman”).
Regarding claim 7, the combination of Li and Weiner teach The apparatus of claim 6. While the combination of Li and Weiner teach using encryption for obscuring the tag value (see, e.g., Li at [0041] and Weiner at [0039]), the combination of Li and Weiner appear to fail to specifically disclose wherein the secret key comprises a public key of an asymmetric public and private key pair, and the private key is shared by blockchain clients within a blockchain network that created the noisy blockchain request but not shared by other blockchain clients within the blockchain network.  
However, Wasserman teaches a blockchain system recording transactions containing sensitive information by encrypting them using a secret key (see, e.g., [0020], [0063]),  wherein the secret key comprises a public key of an asymmetric public and private key pair ([0178] and [0193] – blockchain transaction data is encrypted using a public key which has a corresponding private key), and the private key is shared by blockchain clients within a blockchain network that created the blockchain request but not shared by other blockchain clients within the blockchain network ([0178] and [0433] – group key is shared amongst designated peers granted a specific permission in a blockchain network, e.g., amongst the parties that “write” to the blockchain <i.e., the clients that create the blockchain transaction>; [0288] and [0361] – other clients on the blockchain network without specific permission are unable to decrypt the sensitive data).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Li and Weiner with the teachings of Wasserman, wherein the secret key comprises a public key of an asymmetric public and private key pair, and the private key is shared by blockchain clients within a blockchain network that created the noisy blockchain request but not shared by other blockchain clients within the blockchain network, to so that only authorized viewers are able to decrypt the tags to know whether the request is a noisy request (see, e.g., Li at [0036], [0041] with Wasserman at [0288]).

Regarding claim 13, the combination of Li and Weiner teach the apparatus of claim 12. While the combination of Li and Weiner teach using encryption for obscuring the tag value (see, e.g., Li at [0041] and Weiner at [0039]), the combination of Li and Weiner appear to fail to specifically disclose wherein the secret key comprises a public key of an asymmetric public and private key pair, and the private key is shared by blockchain clients within a blockchain network that created the noisy blockchain request but not shared by other blockchain clients within the blockchain network.  
However, Wasserman teaches a blockchain system recording transactions containing sensitive information by encrypting them using a secret key (see, e.g., [0020], [0063]), wherein the secret key comprises a public key of an asymmetric public and private key pair ([0178] and [0193] – blockchain transaction data is encrypted using a public key which has a corresponding private key), and the private key is shared by blockchain clients within a blockchain network that created the blockchain request but not shared by other blockchain clients within the blockchain network ([0178] and [0433] – group key is shared amongst designated peers granted a specific permission in a blockchain network, e.g., amongst the parties that “write” to the blockchain <i.e., the clients that create the blockchain transaction>; [0288] and [0361] – other clients on the blockchain network without specific permission are unable to decrypt the sensitive data).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Li and Weiner with the teachings of Wasserman, wherein the secret key comprises a public key of a symmetric public and private key pair, and the private key is shared by blockchain clients within a blockchain network that created the noisy blockchain request but not shared by other blockchain clients within the blockchain network, to so that only authorized viewers are able to decrypt the tags to know whether the request is a noisy request (see, e.g., Li at [0036], [0041] with Wasserman at [0288]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ohba et al. (US20170185551) teaches a system for creating and transmitting dummy data, wherein a tag is included in the dummy data to indicate the data is dummy data (see, e.g., abstract, [0055]). Yang (US20200201846) teaches submitting requests to a blockchain comprising noisy fake data to obscure valid blockchain requests (see, e.g., abstract, [0047-051]). Chow et al. (US20160283731) teaches obscuring actual requests with fake noisy requests, wherein a dummy tag bit is included in the data to indicate the data is dummy data (see, e.g., abstract, [0051-052]). Rhea et al. (US11164180) teaches producing noisy transactions to obscure a blockchain, and identifying data is a noisy transaction using hash values (see, e.g., abstract, column 6, lines 7-54).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365. The examiner can normally be reached Monday-Thursday, & Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                                        /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438